t c memo united_states tax_court anand k verma petitioner v commissioner of internal revenue respondent docket no filed date anand k verma pro_se innessa glazman for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for taxable years and respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - after concessions ’ the issues for decision are whether the corporate form of export usa inc should be disregarded and whether petitioner’ is entitled to deductions on schedule c profit or loss from business in excess of the amounts allowed by respondent findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in rockville maryland petitioner reported gross_receipts of dollar_figure and claimed cost_of_goods_sold of dollar_figure on schedule c for at trial petitioner conceded that both items should have been reported as zero for respondent disallowed deductions of dollar_figure for supplies and dollar_figure for repairs and maintenance petitioner did not present evidence as to these expenses as a result petitioner is deemed to have conceded these issues see rule sec_142 a b burris v commissioner tcmemo_2001_49 respondent also determined deficiencies for vandana srivastava petitioner’s former wife ms srivastava was initially captioned as a party in this case at trial petitioner stated that he signed the petition for ms srivastava without consulting with her petitioner has not had contact with his former wife since and the petition in this case was filed on date respondent moved to dismiss for lack of jurisdiction as to ms srivastava there being no indication that ms srivastava intended to file a timely petition we granted respondent’s motion see rule a c 90_tc_103 a pre-incorporation activities during and petitioner worked for the district of columbia government as an unemployment_compensation claims examiner in an effort to increase his income petitioner started a business in the living room of his 880-square-foot one-bedroom apartment in silver spring maryland the purpose of the business was to sell american manufactured products abroad petitioner contacted business counselors in hong kong and india for advice in an effort to energize his business a business counselor advised petitioner to incorporate to add credibility to his business petitioner was unsuccessful in his sales efforts in b post--incorporation activities on date petitioner incorporated his business in maryland under the name export usa inc export according to the articles of incorporation the corporate purpose was to sell u s products abroad and towards that end to negotiate price and enter into purchase agreements with manufacturers and distributors export’s address was petitioner’s apartment in silver spring maryland petitioner was listed as the director of export petitioner held himself out to the public as the president of export petitioner on export’s letterhead corresponded with various sellers and buyers in china india indonesia the q4e- netherlands thailand and turkey export placed advertisements in indonesia and india either in magazines or on the internet petitioner took one business trip to india although he did not conduct business meetings in india export was unsuccessful in attracting business export had one sale in which was subsequently canceled in this transaction petitioner received dollar_figure and he concedes that the funds were returned to the buyer export had no sales in export did not have a separate bank account nor did it file a corporate return export continued its correspondence with vendors through at least cc tax returns as indicated export did not file corporate_income_tax returns petitioner on his and federal_income_tax returns claimed the following deductions on schedule c expense 1996' advertising dollar_figure dollar_figure car and truck big_number insurance other than health big_number big_number office expense big_number big_number taxes and license sec_85 travel meals and entertainment big_number big_number utilities business use of home big_number big_number although petitioner reported total expenses of dollar_figure on schedule c he reported only dollar_figure on form_1040 u s individual_income_tax_return on his return petitioner reported big_number miles of a total of big_number as business use of his automobile on his return petitioner reported big_number miles of a total of big_number as business use of his automobile d notice_of_deficiency respondent in his notice_of_deficiency disallowed all expenditures made after date including the expenses on the basis that the expenditures were the expenses of export rather than petitioner as to the pre-incorporation expenses respondent disallowed deductions for advertising insurance office expenses and taxes and licenses respondent allowed petitioner a depreciation deduction of dollar_figure for part of the office expenses additionally respondent disallowed dollar_figure for travel and dollar_figure for utilities respondent disallowed the pre-incorporation expenses on the basis that petitioner failed to establish that the expenses_incurred before the date of incorporation were ordinary and necessary expenses or actually expended petitioner argued at trial that this court should disregard export’s corporate form so that export’s expenses may be claimed on petitioner’s schedule c further petitioner asserts that he expended the amounts claimed and that the deductions constituted business_expenses respondent counters that this court should uphold the corporate form and deny all expenses in excess of the amounts allowed by respondent in his notice_of_deficiency opinion we first consider the disallowed schedule c expenses which represent post-incorporation expenditures we then consider the -- - disallowed schedule c expenses which represent pre-incorporation expenditures a disregarding the corporate entity generally an individual is not entitled to deductions for business_expenses of a corporation because the trade_or_business of a corporation is considered separate and distinct from the trade_or_business of the individual see 319_us_436 308_us_488 292_us_435 petitioner argues that this court should disregard export’s corporate form a taxpayer is generally free to organize his affairs as he chooses but a taxpayer must accept the tax consequences of those choices see 417_us_134 once a taxpayer has made his bed he must lie in it see hagist ranch inc v commissioner tcmemo_1960_206 affd 295_f2d_351 7th cir where the taxpayer for business purposes of his own adopts the corporate form for carrying on a business the choice of corporate advantage to do business requires acceptance of the tax disadvantages 250_f2d_429 10th cir affg 27_tc_137 we will not disregard the corporate entity so long as the corporation has a valid business_purpose or the corporation - jj - engaged in business activity see moline properties inc v commissioner supra pincite if either factor of the test is satisfied we will uphold the corporate form see 52_tc_907 affd per curiam 451_f2d_992 9th cir 29_tc_702 however we will disregard the corporate form where the corporation is a sham or unreal see moline properties inc v commissioner supra pincite the degree of business activity required to uphold the corporate form is extremely low see 66_tc_12 affd without published opinion 553_f2d_94 2d cir accord 617_f2d_14 2d cir affg and remanding tcmemo_1979_32 lukins v commissioner tcmemo_1992_569 w hether or not a corporation is deemed to engage in a business activity does not depend upon the guantum of business activity but simply whether the entity engaged in some business activity martin v commissioner tcmemo_1999_193 we will not disregard the corporate form merely because a corporation did not file a tax_return see kessler v commissioner tcmemo_1977_117 kubik v commissioner tcmemo_1974_62 it appears that export had a valid business_purpose for and petitioner incorporated export so that it would appear --- - that export was a strong sturdy business further according to the articles of incorporation export was formed to sell american manufactured products abroad and to enter into agreements with manufacturers and distributors we are further satisfied that export engaged in a sufficient level of business activity petitioner held himself out to the public as the president of export and petitioner attempted to secure sales and purchases under the corporate name petitioner sent several letters to various distributors and purchasers on the export letterhead in an effort to create business in fact export had one sale although the sale was subsequently cancelled export’s level of business activity for and was such that we will not disregard the corporate form petitioner contends that the corporate form should be disregarded because he spent only to hours per week on the business petitioner now recognizing it is advantageous to disregard the corporate entity testified that he engaged in little or no sales activity which is inconsistent with the position in his federal tax returns for example petitioner claimed on those returns that he drove a total of almost big_number miles in and for business purposes we are not required to rely upon petitioner’s self-serving testimony see 99_tc_202 87_tc_74 we do not find petitioner’s testimony to be credible regarding this issue petitioner relies on the following cases for the proposition that export’s corporate form should be disregarded because of the lack of corporate activity barker v commissioner tcmemo_1993_280 lukins v commissioner supra czvizler v commissioner a memorandum opinion of this court dated date and 596_fsupp_574 w d wis petitioner’s reliance on these cases is misplaced unlike the corporations in barker czvizler and bystry export held itself out to the public as a corporation and petitioner held himself out to the public as the president of export the present case is also distinguishable from all of the cases he cites because export engaged in business activity and had a valid business_purpose during and even if we disregarded export’s corporate form petitioner would not prevail regarding the post-incorporation deductions petitioner failed to meet the regquirements of sec_162 and sec_274 therefore we sustain respondent’s determination b pre-incorporation schedule c expense sec_1 sec_162 and sec_274 a sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be deductible under that -- - section an expense must be directly connected with or proximately result from a trade_or_business of the taxpayer see 276_us_145 o'malley v commissi91_tc_352 personal expenses are generally not allowed as deductions see sec_262 deductions are a matter of legislative grace and taxpayers must comply with the specific requirements for any deduction claimed see 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his income and deductions see sec_6001 sec_1_6001-1 e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are in some circumstances permitted to estimate the deductible amount see 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made see 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and we cannot estimate the taxpayer’s expenses with respect to certain items see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for listed_property travel entertainment_and_meal_expenses see sec_1_274-5t temporary income_tax regs fed reg date listed_property can include computers and peripheral equipment see sec_280f iv to obtain a deduction for a listed_property travel or meal expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place where it was incurred and the business_purpose of the expense see sec_274 sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer is unable to fulfill the requirements of sec_274 he is not entitled to the deduction advertising and insurance petitioner generally testified that he placed advertisements either in magazines or on the internet petitioner also deducted amounts for insurance that was likely related to his personal automobile he did not provide receipts evidencing the expenditures nor did he testify as to the amount he may have paid for the advertisements and insurance we are unable to estimate an amount for the advertisements and insurance because petitioner failed to provide evidence upon which we can make a rational estimate see vanicek v commissioner supra pincite we hold for respondent as to these expenses utilities petitioner deducted amounts for internet and telephone expenses petitioner produced bills from u s billing inc and sprint the telephone bills do not indicate the purpose of the various calls nor did petitioner testify as to whether each call was personal or business we are not convinced the utility expenses were incurred in the normal course of petitioner’s trade_or_business further we are unable to estimate an amount for the utilities because petitioner failed to provide evidence upon which we can make a rational estimate see id therefore petitioner cannot deduct utilities in excess of the amount allowed by respondent taxes and licenses petitioner deducted dollar_figure in in licensing and taxes related to the incorporation of export fees paid to a state for incorporation are organization costs which are generally considered capital expenditures see 110_tc_402 sec_1_248-1 income_tax regs generally expenditures incurred in connection with organizing a business are not currently deductible see indopco inc v commissioner supra pincite e i du pont de nemours co v united stat432_f2d_1052 3d cir 59_tc_201 therefore petitioner is not entitled to currently deduct the fees paid to maryland in connection with the incorporation of bxport business use of the home generally an individual taxpayer may not deduct expenses arising from the use of a dwelling_unit which the taxpayer uses as a residence see sec_280a the general_rule does not apply where the taxpayer uses a portion of the residence exclusively and regularly as the principal_place_of_business for a trade_or_business of the taxpayer or as a place of business which the taxpayer uses to see clients or customers or hold meetings in the normal course of his trade_or_business see sec_280a a and b petitioner and his wife resided in a one-bedroom apartment petitioner claims that he ran his business in his living room devoting of the apartment’s square feet to export the exception provided in sec_280a c is inapplicable as petitioner resided in an apartment petitioner testified that his small television was located in his bedroom and he and his wife ate their meals in the kitchen or bedroom petitioner asserts that he conducted his business ona sporadic basis he stated at trial that on a weekly basis your honor i may have spent three or four hours on the business the record is clear that petitioner did not exclusively use part of his residence to conduct his trade_or_business it defies logic that petitioner segregated over half of his one- bedroom apartment for a business he now characterizes as a sporadic frolic therefore petitioner is not entitled to deduct expenses of dollar_figure relating to the use of his personal_residence and we sustain respondent’s determination office expenses and depreciation petitioner deducted dollar_figure for office expenses the office expenses included amounts for two computers a laser printer a dot matrix printer and two facsimile machines we shall first discuss whether petitioner may deduct the cost of the two computers and two printers ‘ even if petitioner satisfied the requirements of sec_280a petitioner would not be entitled to the deduction as the deduction is limited by the gross_income arising from the use of the dwelling in the trade_or_business see sec_280a petitioner did not derive any income from his business before the incorporation of export -- - typically computers and peripheral equipment are listed properties under sec_280f a iv however computers and peripheral equipment used exclusively at a regular business establishment will not constitute listed_property a personal_residence will qualify as a regular business establishment if the requirements of sec_280a are satisfied see sec_280f d b for the reasons set forth above petitioner failed to satisfy the requirements of sec_280a therefore the computers and peripheral equipment are listed properties and subject_to the strict substantiation requirements of sec_274 at trial petitioner presented a one-page list of claimed office expenses petitioner did not present receipts or testify as to the date of purchase and purchase_price of the computers and printers nor did petitioner prove the time and place where the expenses were incurred and the business_purpose of the expenses see sec_274 therefore petitioner is not entitled to a deduction for the computers and printers generally the acquisition costs of machinery and equipment such as facsimile machines must be capitalized see sec_263 sec_1_263_a_-2 income_tax regs a taxpayer is entitled to depreciation_deductions pursuant to sec_167 and sec_168 for to the extent that the total expenditures do not exceed dollar_figure a taxpayer can elect to currently deduct the cost -- - of the personal_property acquired for use in an active trade_or_business see sec_179 c and d to qualify as a valid sec_179 election the election must specify the items to which the election applies and the election must be made on the taxpayer’s return see sec_179 entitlement to the benefits of sec_179 is not automatic it requires an affirmative election be attached to the original return or to a timely filed amended_return starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir see 116_tc_206 shores v commissioner tcmemo_1998_193 sec_1_179-5 income_tax regs petitioner failed to make a sec_179 election on his return and therefore he is not entitled to a current deduction for his facsimile machines travel and meals petitioner deducted dollar_figure in for travel and meals petitioner testified that these expenses related to a trip to india on which he conducted business but did not have business meetings petitioner did not provide receipts or additional facts regarding the trip to india respondent allowed a depreciation deduction of dollar_figure for for the facsimile machines petitioner did not present any evidence challenging the amount of the allowed deduction or the depreciation schedule as a result petitioner is deemed to have conceded this issue see rule sec_142 sec_149 burris v commissioner tcmemo_2001_49 petitioner failed to provide any evidence as to the amounts of the expenses the times and places where they were incurred and their business purposes see sec_274 therefore petitioner is not entitled to a deduction in excess of the amount allowed by respondent to reflect the foregoing decision will be entered for respondent
